Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s application filed on October 22, 2019.The Applicant’s remarks and preliminary amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-20 pending in the application filed; all of which are ready for examination by the examiner.  

The applicant’s application filed on October 22, 2019 have been fully considered.

Claims 1-20 are pending for this office action.



Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior art made of Kucherov et al (US 20190339872 A1) teaches logical volume metadata also can make snapshot and single instance storage operations. Kucherov et al (US 20190339872 A1) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest maintaining a metadata object for a snapshot that is being loaded into a particular protection store in a destination data storage system; wherein the metadata object comprises a sequence of protection-store-specific hash values; wherein each protection-store-specific hash value of the sequence of protection-store- specific hash values corresponds to a respective data object that belongs to the snapshot; wherein maintaining the metadata object for the snapshot comprises: in response to receiving a data object that belongs to the snapshot, generating a protection-store-specific hash value for the data object based on content of the data object and an identifier associated with the particular protection store; comparing the protection-store-specific hash value with other protection-store- specific hash values of data objects that are already present in the particular protection store to determine whether the data object already exists in the particular protection store; in response to determining that the data object does not already exist in the particular protection store, storing the data object in the particular protection store; updating the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163